Exhibit 99.1 Contact: Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases 50% to $0.36 for First Fiscal Quarter of 2016 Increases Quarterly Dividend by 14% HOQUIAM, WA – January 25, 2016 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $2.53 million, or $0.36 per diluted common share, for its first fiscal quarter ended December 31, 2015.This compares to net income of $1.73 million, or $0.24 per diluted common share, for the quarter ended December 31, 2014. Net income for the preceding quarter, ended September 30, 2015, was $2.96 million, or $0.42 per diluted common share.Net income for the September quarter was increased by a $1.53 million negative loan loss provision (approximately $1.00 million after income taxes, or approximately $0.14 per diluted common share) that resulted from a significant improvement in asset quality and recoveries during that quarter. Timberland’s Board of Directors also announced a 14% increase in the quarterly cash dividend to common shareholders to $0.08 per common share, payable on February 26, 2016 to shareholders of record on February 12, 2016. “We continued our strong performance in the first quarter of fiscal 2016,” said Michael R. Sand, President and CEO.“Solid loan and deposit growth contributed to higher revenues, an increased net interest margin and growing profitability.Our balance sheet is positioned to benefit from rising interest rates which we believe is appropriate given the Federal Reserve’s decision last month to begin raising rates.The timing of further rate increases is widely discussed but remains uncertain.What is certain, however, are the final maturities of three Federal Home Loan Bank advances, scheduled to occur in December of 2016 and August and September of 2017.The average rate of these advances is 4.10% and represented 49% of our funding costs in the quarter just ended.When they mature, the elimination, or significant reduction, of this interest expense will have a positive impact on our already strong net interest margin.” First Fiscal Quarter 2016 Highlights (at or for the period ended December 31, 2015, compared to December 31, 2014, or September 30, 2015): Earnings per diluted common share increased 50% to $0.36 from $0.24 for the comparable quarter one year ago; Return on average equity was 11.26% for the current quarter; Return on average assets was 1.22% for the current quarter; Operating revenue increased 16% to $10.23 million from $8.78 million for the comparable quarter one year ago; Net interest margin increased to 4.00% for the current quarter, which included the collection of $475,000 of non-accrual interest contributing approximately 25 basis points to the net interest margin; Non-performing assets decreased 32% year-over-year and decreased 9% from the prior quarter; Total delinquent and non-accrual loans decreased 57% year-over-year and decreased 24% from the prior quarter; Total deposits increased 13% year-over-year and increased 3% from the prior quarter; Net loans receivable increased 9% year-over-year and increased 3% from the prior quarter; and\ Book and tangible book values per common share increased to $13.02 and $12.21, respectively, at December 31, 2015. Timberland Fiscal Q1 2016 Earnings January 25, 2016 Page 2 Operating Results Operating revenue (net interest income before recapture of loan losses, plus non-interest income excluding gains or losses on the sale of investment securities and other than temporary impairment [“OTTI”] charges on investment securities) increased 5% to $10.23 million for the current quarter from $9.70 million for the preceding quarter and increased 16% from $8.78 million for the first fiscal quarter one year ago. Net interest income increased 10% to $7.71 million for the first quarter of fiscal 2016, from $7.03 million for the preceding quarter and increased 15% from $6.70 million for the first fiscal quarter one year ago.Net interest income improved in the current quarter primarily due to the increased level of average loans and average interest-earning assets and the collection of $475,000 of non-accrual interest.The net interest margin for the current quarter improved to 4.00% from 3.76% for the preceding quarter and from 3.88% for the comparable quarter one year ago.The $475,000 in non-accrual interest collected was related to the payoff of three non-accrual loans.The net interest margin for the comparable quarter one year ago was increased by approximately seven basis points due to the collection of $125,000 in non-accrual interest during that quarter. Non-interest income increased 19% to $2.52 million for the quarter ended December 31, 2015, from $2.12 million for the comparable quarter one year ago and decreased 5% from $2.66 million in the preceding quarter.The decrease in non-interest income compared to the preceding quarter was primarily due to a $118,000 decrease in gain on sale of loans and smaller decreases in several other categories. The decrease in gain on sale of loans was primarily due to a decrease in the dollar volume of fixed-rate one- to four-family loans sold during the current quarter. Total operating (non-interest) expenses decreased 3% to $6.48 million for the first fiscal quarter from $6.69 million for the preceding quarter and increased 3% from $6.27 million for the like quarter one year ago.The decreased expenses for the current quarter compared to the preceding quarter were primarily due to decreases in the following expense line items: professional fees, loan administration and foreclosure, OREO and other repossessed assets, premises and equipment, advertising and FDIC insurance.The decreases in professional fees and loan administration and foreclosure expenses were primarily due to the recovery of $80,000 in legal and foreclosure related expenses on three non-accrual loans that paid off during the quarter. These decreases were partially offset by an increase in salaries and employee benefit expense, which was primarily the result of annual salary adjustments and the hiring of addition lenders. The provision for income taxes decreased $343,000 to $1.22 million for the quarter ended December 31, 2015, from $1.56 million for the preceding quarter.The tax provision was higher for the prior quarter primarily due to higher income related to the recognition of a negative loan loss provision of $1.53 million during that quarter.The effective tax rate was 32.6% for the current quarter compared to 34.6% for the quarter ended September 30, 2015. Balance Sheet Management Total assets increased $21.6 million, or 3%, to $837.4 million at December 31, 2015, from $815.8 million at September 30, 2015.The increase was primarily due to an $18.5 million increase in net loans receivable, a $2.3 million increase in CDs held for investment and a $1.3 million increase in cash and cash equivalents.The increase in total assets was funded primarily by an $18.9 million increase in total deposits. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments securities was 19.5% of total liabilities at December 31, 2015, compared to 19.6% at September 30, 2015, and 16.5% one year ago. Net loans receivable increased $18.5 million, or 3%, to $625.8 million at December 31, 2015, from $607.3 million at September 30, 2015.The increase was primarily due to a $7.1 million increase in commercial business loans, a $5.9 million increase in construction and land development loans, a $4.3 million increase in commercial real estate loans, a $1.6 million increase in consumer loans and a $5.9 million decrease in the undisbursed portion of construction loans in process.These increases to net loans receivable were partially offset by a $4.3 million decrease in multi-family loans, a $1.2 million decrease in one- to-four family loans, and an $882,000 decrease in land loans. Timberland Fiscal Q1 2016 Earnings January 25, 2016 Page 3 LOAN PORTFOLIO ($ in thousands) December 31, 2015 September 30, 2015 December 31, 2014 Amount Percent Amount Percent Amount Percent Mortgage loans: One- to four-family $ 17
